DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. 	Claims 5, 8-9, and 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 February 2021.  Since Applicant elected the location of the strip being only on the top side of figure 3 with no pocket, group III election would be non-applicable since it has to do with a pocket.  In further review claims 10-12, these claim has a strip on a top side and a side of the grip.  That is shown in the species of figure 4 which was not elected.  The elected species of figure 3 has no strip on side.  As such claims 10-12 are also withdrawn as being directed to a non-elected species.   Claims 1-4, 6-7 and 13 will be examined. 

Claim Rejections - 35 USC § 102

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang (7,458,903). 
 	Wang discloses grip for an implement shaft (Col. 1, Lns. 44-47), comprising: a tubular member (10) (Figs. 11, 14, 12) formed of an elastomeric material (Col. 4, Lns. 8-11) having an open end adapted for being received over the implement shaft (22) (Fig. 1) and an end distal the open end having a cap (26) disposed over the distal end (16) (Figs. 1-2), the elastomeric material having a first hardness value (Col. 4, Lns. 15-20); a cavity (18)  (Fig. 2, 14) formed in a selected location in an exterior surface of the tubular member (10), wherein the cavity is adapted for receiving a second elastomeric material (28, 64) (Col. 6, Lns. 35-40, Col. 4, Lns. 50-55) having a second hardness value (Col. 5, Lns. 1-3) different from the first hardness value of the tubular member; the second elastomeric material (28, 64) being disposed in the cavity (18) and being indicative of hand placement on the grip (Figs. 6-7, 12-13, Col. 6, Lns. 30-36), and the difference in hardness values able to be indicative of grip pressure (Col. 4, Lns. 15-20, . 

5. 	Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang (2006/0287123). 
 	Wang discloses grip (title) for an implement shaft [0022], comprising: a tubular member (10, 20) (Fig. 1) formed of an elastomeric material in the form of polyurethane (20, [0024]) having an open end adapted for being received over the implement shaft [0022] and an end distal the open end having a cap disposed over the distal end (Fig. 4), the elastomeric material having a first hardness value; a cavity (27) formed in a selected location in an exterior surface of the tubular member (10, 20) (Fig. 1), wherein the cavity is adapted for receiving a second elastomeric material (30) in the form of polyurethane or rubber [0024] having a second hardness value in the form of different material and having better shock absorbing effect ([0024]) different from the first hardness value of the tubular member ([0005], [0006], [0024]); the second elastomeric material (30) being disposed in the cavity (27) and being indicative of hand placement on the grip ([0006], [0024]), and the difference in hardness values able to be indicative .

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2006/0287123) in view of Becktor (10,238,934).  
	Wang discloses the size, shape and quantity of the cavity (27) and patch by be changed to fit different requirements [0027]. Clearly one skilled in the art would have selected a suitable shape for a patch for fingers to contact in which a rectangular shape with one width dimension is included. 
	Wang lacks the strip has the strip has a minimum width of approximately 8mm.

	Becktor discloses a grip with a flat top side that has a total width of the flat part being a minimum of 8 mm (Claims 3, 8, WP1, WP2, Fig. 6).  In view of Bector it would have been obvious to modify the grip of Wang to have a rectangular strip has a minimum width of approximately 8mm in order to have a size which would fit on a flat top side of a grip where thumbs of a golfer would be located in order to cushion the thumbs and minimize shocked felt by the thumbs when impacting a ball. 
	
Conclusion

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SLB/ 24 February 2021			/STEPHEN L BLAU/                                                                        Primary Examiner, Art Unit 3711